Per Curiam.
Defendants-respondents move the court for judgment of dismissal from the above entitled appeals, one from an order of the district court dated *568September 16, 1952, and the other from a judgment entered pursuant to that order on October 22, 1952, for the reason that plaintiff-appellant has abandoned the appeals in that he has failed to comply with Supreme Court Rule VIII, 222 Minn, xxxii, providing for service and filing of records, by not serving the records and briefs in such action within the 60 days allowed.
The records on file in this court indicate that defendants obtained an order from the district court on September 16, 1952, dismissing this action. On September 22, plaintiff moved the district court to revoke its order of dismissal. On October 14, plaintiff served notice of appeal from the order of September 16. On October 22, judgment was entered for defendants by the district court, pursuant to its order of September 16. On October 22, plaintiff served a notice of appeal from the judgment of October 22. On November 3, the district court granted plaintiff’s motion to revoke the original order of dismissal, and, on November 10, that court vacated the judgment of October 22.
Defendants reinstated their motion for dismissal. Plaintiff moved for summary judgment.
The matter was heard by the district court on November 28, and, on December 12, the court granted defendants’ motion for dismissal. On January 5, 1953, judgment was entered pursuant to the order of December 12. Appellant’s briefs and records under the above title were served on respondents and filed in this court on February 27, 1953.
Plaintiff admits that any appeal from the order of September 16 or the judgment of October 22 is now moot. These are the only appeals covered by the present motion and they are hereby dismissed for failure to comply with our rules.
Plaintiff-appellant is apparently under the mistaken assumption that he has an appeal pending from the order of December 12, 1952, and the judgment of January 5, 1953. Such is not the case. The printed record does contain a notice of appeal from the judgment of January 5, but there is no such notice of appeal on file with this court.
Appeals dismissed.